Citation Nr: 1708907	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  11-33 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a cognitive disorder (claimed as a traumatic brain injury).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel




INTRODUCTION

The Veteran served on active duty from to June 1988 to December 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's depressive disorder is as likely as not caused or aggravated by his service-connected right-knee disability.

2.  The Veteran's anxiety disorder are as likely as not caused or aggravated by his depressive disorder.


CONCLUSION OF LAW

The criteria for service connection for depressive and anxiety disorders have been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.  38 C.F.R. § 3.310(b).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Following examination on May 2011, a VA examiner diagnosed the Veteran as having depressive disorder NOS and anxiety disorder NOS.  Similar diagnoses are found in records from December 2007 and October 2012.  The Veteran is also service connected for right knee disability.   Accordingly, the requirements for Wallin elements (1) and (2) have been met.

As to the third element of Wallin, nexus evidence, the May 2011 examiner concluded that the Veteran's depression had been maintained over the years primarily by problems he has experienced from his in-service knee injury (e.g, physical limitations, problems on the job, etc.).  His anxiety disorder, in turn, is primarily secondary to the depressive disorder.  Taken together, the May 2011 opinion indicates that the Veteran's service connected right knee disability has caused or aggravated his depressive disorder, and that his depressive disorder has caused or aggravated his anxiety disorder.  There is no evidence to contrary.  The criteria for service connection for depressive disorder and anxiety disorder have been met.  

To the extent that the Veteran has argued that his psychiatric conditions had their origin in service, the argument is moot, because the Veteran is granted service connection on another basis.

ORDER

Entitlement to service connection for depressive and anxiety disorder is granted.






REMAND

The Veteran also claims that he suffers from PTSD as a result of multiple in-service stressors.  The Board recognizes that service connection for depressive and anxiety disorders was granted above.  However, it is possible to separately grant service connection for both PTSD and another psychiatric disorder.  See Amberman v. Shinseki, 570 F.3d 1377, 1381  (Fed. Cir. 2009) ("We recognize that bipolar disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for VA to treat these separately diagnosed conditions as producing only the same disability").  

Given such, a remand is necessary to obtain records identified by the Veteran as pertinent to his PTSD claim.  Specifically, in a December 2007 VA mental health consultation, the Veteran stated that he went to "Bellaire" for testing and saw a psychiatrist or psychologist who diagnosed him with PTSD.  VA has a duty to assist the Veteran in obtaining these medical records.

In addition to his psychiatric claims, the Veteran states that he suffers from an organic cognitive disorder.  He complains of frequent headaches, memory problems, and difficulty with concentration.  He provides a history of head trauma, to include participation in boxing and getting into fights. 

The available medical record is inconclusive as to whether or not the Veteran has a separate and distinct disability manifested by a cognitive disorder.  Records from December 2007 and June 2008 reference the Veteran having problems with his memory and test taking, and that those problems began in service.  A March 2008 PET scan showed decreased temporal and cerebellar activity.  An MRI from April 2008 showed tiny subcortical white matter abnormalities with focal lesion in the left medial temporal lobe.  However, on review of this evidence, along with a July 2008 SPECT scan that showed normal brain perfusion, and a battery neuropsychiatric testing, an October 2008 VA report essentially determined that the Veteran's difficulty with testing and concentration and mild memory problem was more likely symptoms of his psychiatric disorder.  

All of the above evidence was considered in a May 2011 VA psychiatric examination.  The examiner highlighted the conflicted findings.  She ultimately determined that the current question of whether a cognitive disorder exists was outside the scope of her practice and recommended that the Veteran receive a neurology evaluation.  A remand for this examination is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he provide the name, address, and contact information for the "Bellaire" health care provider that diagnosed him as having PTSD.  Those records should then be obtained.

2. If records are received that document a diagnosis of PTSD, an addendum opinion should be obtained from the May 2011 VA examiner.  The examiner should be asked to reconcile her opinion with the findings received from the "Bellaire" facility.

3. Schedule the Veteran for an appropriate VA examination with a suitably-qualified medical professional to determine whether the Veteran has suffered from an organic cognitive disorder (residuals of an in-service TBI) at any time during the relevant appeal period.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The Veteran's claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically note on the report whether such files were reviewed in connection with this examination. 

The examiner should specifically provide or rule out a diagnosis of a cognitive disorder.  The opinion should include discussion of: neuropsychological assessments completed in October 2007 and December 2008, a March 2008 PET scan showing decreased temporal and cerebellar activity, an April 2008 showed tiny subcortical white matter abnormalities with focal lesion in the left medial temporal lobe, a July 2008 SPECT scan that showed normal brain perfusion, and the findings of an October 2008 VA neuropsychological evaluation and the testing that was conducted at that time.  

If a cognitive disorder is identified, the examiner should then state what symptoms/disorders are as likely as not (50 percent probability or greater) residuals of a TBI.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4. After completing the aforementioned and conducting any further development deemed necessary in light of the expanded record, readjudicate the Veteran's claims of service connection for PTSD and a cognitive disorder.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v.West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


